Citation Nr: 0512511	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-24 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by bilateral arm and bilateral leg 
symptoms.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an increased evaluation for hypertension 
with an abnormal electrocardiogram and mild renal 
insufficiency, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
cervical spine injury, currently evaluated as 20 percent 
disabling.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for permanent loss of 
bladder control.

9.  Entitlement to special monthly compensation for loss of 
bladder control.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1980 and from November 1984 to April 1982.  Service 
records also disclose a 23-month period of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.
 
In March 2005, the veteran testified before the undersigned 
in a Board hearing.  During the pre-hearing conference, the 
veteran stated that his doctor believes that the diagnosis of 
Arnold-Chiari syndrome is incorrect, but the veteran does 
have a disability of the arms and legs.  Consequently, the 
claim previously characterized as service connection for 
syrongomyelia and Arnold Chiari syndrome has been revised to 
more accurately reflect the veteran's claim for service 
connection for a chronic disability manifested by bilateral 
arm and bilateral leg symptoms.

The veteran's Board testimony indicated that he had recently 
filed a claim for service connection for a back disability.  
(Transcript (T. at pp. 19-20))  In this regard, the Board 
notes in the veteran's Notice of Disagreement received in 
September 2002, he describes his work in the Navy foundry and 
as a welder, carrying items of excessive weight on his 
shoulders.  He stated, "I don't know the exact weight, but 
the weight was between 120 and 200 pounds or more.  That took 
a very heavy strain on my neck, as well as my lower back, 
that the doctors told me my lower back was plum wore out in 
1993, and it still pops and I have a lot of pain from it."  
(All punctuation added.)  The veteran's testimony also 
indicated that he initially filed a service connection claim 
for his back in or around September 1993.  Review of the file 
confirms that in September 1993, the veteran filed a claim 
for service connection for residuals of a low back injury, 
which was denied by rating decision dated in October 1994.  
The veteran perfected an appeal of the decision but the RO 
apparently found that he withdrew his appeal of this issue, 
among others, in May 1998 after compensable evaluations were 
granted for service-connected residuals of his cervical spine 
injury and service-connected hypertension.  However, the 
Board finds that the veteran's claim for service connection 
remains in appellate status and must be reajudicated by the 
RO with consideration of any additional evidence that has 
been received since May 1998.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran's Board hearing testimony, among other documents 
in the record, indicates that he receives disability 
compensation from the Social Security Administration (SSA).  
The claims file reflects that a request was sent to SSA back 
in August 1997 for complete copies of SSA medical records 
used in its determination.  However, it appears that SSA 
never responded to the request and no SSA records are of 
record.  Any SSA decision and the medical records upon which 
it was based should be secured.  38 C.F.R. § 3.159(c)(2) 
(2003); see also Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  The Court 
has clarified that the VA's duty to assist the veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187-88 
(Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) (VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran was receiving SSA benefits.); Baker v. West, 
11 Vet. App. 163, 169 (1998) (holding that VA failed to 
satisfy its duty to assist not obtaining appellant's SSA 
records even when the veteran simply noted that he was 
receiving SSA benefits.)

In view of the foregoing, this case must be REMANDED to the 
RO for the following action: 

1.  The RO should contact the SSA and 
request a copy of any decision on the 
merits of a claim from the veteran and 
copies of any medical records reviewed in 
reaching that determination.  If the SSA 
has made no decision or has no records, 
this should be documented in the record.  
The attention of the SSA should be invited 
to 38 U.S.C.A. § 5106 (West 2002).

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
chronic disability manifested by bilateral 
arm and bilateral leg symptoms, service 
connection for impotence, entitlement to 
an increased evaluation for hypertension 
with an abnormal electrocardiogram and 
mild renal insufficiency, entitlement to 
an increased evaluation for residuals of a 
cervical spine injury, whether new and 
material evidence has been received to 
reopen a claim for service connection for 
hepatitis C, a claim for service 
connection for migraine headaches, and a 
claim for service connection for permanent 
loss of bladder control, a claim for 
service connection for a low back 
disability, and entitlement to special 
monthly compensation for loss of bladder 
control.  If any benefit sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




